Citation Nr: 1706217	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a migraine headache disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1980. He also served with the United States Naval Reserve from July 1986 to October 2002, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and one month of activated service in September 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the regional office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In June 2010, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired. The Veteran has expressed he does not wish to have another hearing. 

This claim has been remanded several times and was most recently remanded in February 2016 for further development. 

In September 2016, a supplemental statement of the case (SSOC) was issued further denying the claims. 


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's period of active duty from June 1976 to June 1980 and the incurrence of a lumbar back condition in February 1998. 

2. The Veteran's lumbar spine condition was not incurred during a period of ACDUTRA and his current back symptoms were not permanently aggravated beyond normal progression by any period of ACDUTRA. 
3. The weight of the evidence is against finding a nexus between the Veteran's period of active duty from June 1976 to June 1980 and the incurrence of a migraine headache condition in December 1995, to include a reported June 1978 in-service assault. 

4. The Veteran's migraine condition was not incurred during a period of ACDUTRA and his current migraine symptoms were not permanently aggravated beyond normal progression by any period of ACDUTRA. 


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine arthritis have not been met. 38 U.S.C.A. §§ 101 (22), 101(24), 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for migraine headaches have not been met. 38 U.S.C.A. §§ 101 (22), 101(24), 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a). The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101 (22), 101(24); 38 C.F.R. § 3.6. 

As lower back arthritis and migraine headaches stem from a disease process, the Veteran is entitled to compensation for the current symptoms of these disorders if they were incurred in or aggravated by a period of ACDUTRA service and if all of the requirements of service connection are met. However, service connection for these disorders is not warranted if they were incurred or aggravated in the line of duty during a period of INACDUTRA as they are not associated with an injury. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Lumbar Spine

The Veteran had active duty in the Navy from June 1976 until June 1980 and was in the Naval Reserve from July 1986 until October 2002. The Veteran worked in a machine shop, as a taxi driver and as a car salesman from June 1980 to June 1986. Additionally, he was a volunteer firefighter from 1984-1990. 

The Veteran testified that while serving in the Navy, he regularly loaded heavy boxes on and off the ships. He also loaded ammunition into cannons that involved a repetitive "twisting and turning" motion. He reported that this strenuous activity caused pain in his back. 

During the Veteran's period of active duty, he has no documentation of low back injuries nor did he indicate such on his induction or separation examinations. 

Turning to the periods of reserve duty, the Veteran had an enlistment physical in July 1986 that noted no back condition. He also had annual active duty physical examinations in June 1989, June 1991, February 1996, and May 1996 that noted no back condition. In June 1987 and July 1988, the veteran noted that "there has been no material change in my health since my last physical exam" and was found physically qualified for ACDUTRA. In August 1988, the Veteran stated that "I have incurred no disability during my active duty for training". In June 1989, the veteran noted that "there has been no material change in my health since my last physical exam" and was found physically qualified for ACDUTRA. In July 1989, the Veteran stated that "I have incurred no disability during my active duty for training". In May 1990, July 1991 and May 1992, the veteran noted that "there has been no material change in my health since my last physical exam" and was found physically qualified for ACDUTRA. In July 1992, the Veteran stated that "I have incurred no disability during my active duty for training". In June 1993, the veteran noted that "there has been no material change in my health since my last physical exam" and was found physically qualified for ACDUTRA. In July 1993, the Veteran stated that "I have incurred no disability during my active duty for training". In May 1994, the veteran noted that "there has been no material change in my health since my last physical exam" and was found physically qualified for ACDUTRA. In July 1994, the Veteran stated that "I have incurred no disability during my active duty for training". In August 1995, the veteran noted that "there has been no material change in my health since my last physical exam" and was found physically qualified for ACDUTRA. In September 1995 and September 1996, the Veteran stated that "I have incurred no disability during my active duty for training".

The Veteran's first reported symptoms of back pain began in 1998. In February 1998 the Veteran was prescribed propoxyphene for lumbar back pain and was seen in April 1999 and diagnosed with a lumbar muscle strain not due to active duty. In January 2000 the Veteran had a physical where he noted no back pain and had a normal spine examination. In April 2000, while not on active duty, it was noted that the Veteran could take Darvon as needed for back pain. 

In June 2000 it was noted that the Veteran had a history of chronic low back pain for the past two years and it was treated with epidural steroids and oral medications with near complete relief. It was noted that the Veteran works as a firefighter as a civilian and has been able to perform all tasks for both the civilian job as well as monthly drills including PT tests. He was recommended to continue full duty without limitation. 

The Veteran was provided with a VA examination in March 2016. First, the VA examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by his period of active duty service. Specifically, the VA examiner noted that the service treatment records were silent for any low back condition. Moreover, the Veteran was not diagnosed with a lumbar strain until 1998 and his 2006 x-ray showed "minor degenerative changes in an otherwise unremarkable examination". 

The VA examiner also considered whether the Veteran's current arthritis in the lumbar spine had causal origins with any lift injuries during active service and subsequent ACDUTRA/INACDUTRA periods. The examiner opined that it is less likely than not that there is a causal connection. The VA examiner noted that there
is no documentation to support any back condition during the Veteran's active service period to include the ACDUTRA period. Furthermore, the Veteran has stated in the medical record that he did not have any physical injury due to his ACDUTRA periods and in his several physical examinations during active service has stated that he did not have back pain. The VA examiner considered the February 1998 report of a lumbar strain and notes that the Veteran was in Navy reserve at this time and was working as a civilian firefighter. Finally, the VA examiner noted that the Veteran only showed mild facet hypertrophy in his 2008 x-ray. Therefore, it was less likely than not that his current condition is related to any injuries in service or periods of ACDUTRA/INACDUTRA.

The Veteran wrote a letter to the Board in September 2016, outlining some of his contentions and concerns. First, the Veteran noted that the previous remand had found a previous examination by a nurse practitioner to be inadequate and that the Board asked that he be seen by a specialist. The Veteran contends that he was not seen by a neurologist or an orthopedic specialist but was instead seen by an intern. Secondly, the Veteran states that his previous denial indicated that his back problem was "degenerative" and contends that all of his physical activity in service would have contributed to this degeneration.  Thirdly, the Veteran stated that in the 1970s the culture of the Navy was not one that looked positively on people who reported health issues to sick call. 

First, the Board's order specifically asked "that the new examinations be offered by physicians with expertise in treating degenerative joint disease/lumbar strain and migraine headache disabilities" as opposed to the prior nurse practitioner. The Veteran objected to the use of an "intern" for his evaluation, however, a general practitioner with a Doctor of Medicine degree does indeed have expertise in treating both of these disorders. Secondly, the Board understands the Veteran's confusion about the finding that he had a degenerative condition and whether his physical activity in service would have contributed to this degeneration. The Board notes that in order to establish continuity of symptomatology for a chronic condition such as low back arthritis, the disease process must have been documented within a year of active duty service or otherwise suspected during service. In this instance, there is no documentation of any arthritic disease process in service or within one year of the Veteran's June 1980 discharge. Thirdly, the Board acknowledges and understands that the culture of the military has evolved over time. However, the Board notes that the Veteran was not diagnosed with a low back condition, then diagnosed as a lumbar strain, until 1998 which was 18 years after his first period of active duty service. 

The Board specifically finds that the weight of the evidence does not support a nexus between the Veteran's in-service physical activity and current low back diagnosis. 

Moreover, the Board finds that the Veteran's 1998 lumbar strain did not occur during a period of ACDUTRA as documented above. Moreover, the Veteran's condition continued to be mild until at least 2006 and therefore the evidence is against finding that any period of ACDUTRA aggravated the Veteran's condition beyond the normal progression of the disease. 
 
B. Migraines

The Veteran reported that he was struck in the face while serving aboard the USS Cleveland in June 1978 by two soldiers and that he had later-developed migraines. 

The Veteran was provided with a VA examination in March 2016. First the VA examiner opined that it was less likely than not that the Veteran's migraine condition was incurred in or caused by his periods of active duty service. Specifically the VA examiner noted that the Veteran's service medical records during active military service, to include AT and ACDUTRA periods do not show at documentation of a diagnosis or treatment of a migraine condition. Moreover, the Veteran stated in June 1989 and June 1991 that he had no headaches or head injury. 

The VA examiner also considered the Veteran's December 1995 Annual Certificate of Physical Condition that noted that the Veteran has been under a physician's care for the past 12 months for a migraine headache and had been prescribed imipramine. Additionally, a summary of care noted that the Veteran had migraine headaches in 1996. However, the Veteran was not in active service in 1995 or 1996. Finally, the treatment of the Veteran's migraine during reserve service was limited to refills of medications prescribed by a civilian doctor.  

The VA examiner also opined that it was less likely than not that the Veteran's current migraine headache disability was caused by trauma experienced during a personal assault in-service in June 1978. The VA examiner noted there is no documentation of the incident and the Veteran noted no head injury during all in-service physical examinations. 

In his September 2016 letter, the Veteran addressed his migraine claim that resulted from a physical attack while serving on the USS Cleveland in June 1978. He reports that he was sent to sick bay and given ice packs and ibuprofen but nothing was put in the medical record. He asserts three reasons why there is no medical record. First, the corpsman woke up in the middle of the night to provide medical care and therefore never made a record. Secondly, the men who assaulted him were sent to NJP but those records are only kept for three years. He also requested the records from the ships log but indicated that the National Archives depends on volunteers to locate records and no one was willing to help him.

In terms of element (1), the Veteran does have a current disability of migraine headaches. 

In terms of element (2), the Board does find that Veteran credible in his report of an in-service assault in July 1978 so it turns to the question of whether the weight of the evidence supports a nexus between the June 1978 assault and the Veteran's December 1994 initial diagnosis of migraine headaches. Unfortunately, the Board finds that there is no supporting evidence to show a nexus between June 1978 and the Veteran's first report of migraine headaches approximately 16 years later. There is no record of the assault or medical evidence following the incident to show that it resulted in any permanent residuals.  The Board notes that the Veteran denied any headache or head injury in the 16 years between the in-service incident and the first diagnosis of his condition. Therefore, the Board finds that the weight of the evidence is against finding a nexus between active duty and the Veteran's current migraine headache disorder. 

The Board then turns to the Veteran's periods of ACDUTRA. The Board notes that the Veteran's initial diagnoses do not occur in a year where he had any active training. Moreover, the Board notes that there is no evidence that further periods of ACDUTRA after December 1994 aggravated his condition between its natural progressions. Specifically, the only documentation was that the Veteran would have to get his prescriptions refilled as directed by his private physician. Therefore, the weight of the evidence does not show any incurrence or aggravation of a migraine headache condition in or by a period of ACDUTRA. 

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Notice letters were sent to the Veteran in March 2011, prior to the initial adjudications of the claims on appeal. Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2015). 

VA also has a duty to assist a veteran in the development of a claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in March 2016, during which the examiner was provided the claims file for review, conducted physical examinations of the Veteran, took down and reviewed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159 (c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Finally, the Board remanded the issues of entitlement to service connection for low back disorder and migraine headaches in February 2016 for additional development, including asking the RO to verify the periods of ACDUTRA and INACDUTRA. These dates were confirmed and treatment records were provided for these periods.    Moreover, the Veteran underwent VA examinations in March 2016 for these disorders and the AOJ issued an SSOC in September 2016. As noted above, the Board's order specifically asked "that the new examinations be offered by physicians with expertise in treating degenerative joint disease/lumbar strain and migraine headache disabilities" as opposed to the prior nurse practitioner. The Veteran objected to the use of an "intern" for his evaluation however a general practitioner with a Doctor of Medicine degree does indeed have expertise in treating both of these disorders. Therefore, the Board finds that there has been substantial compliance with its February 2016 remand directives, and the Board has properly proceeded with the foregoing decision. See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a migraine headache disability is denied.


  



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


